Citation Nr: 0802491	
Decision Date: 01/23/08    Archive Date: 01/30/08	

DOCKET NO.  05-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected left knee disability. 

2.  Entitlement to service connection for patellar bursitis 
of the right knee, to include as secondary to service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1988 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Waco, Texas, that denied entitlement to the benefits 
sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by an appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2007).  

The Board notes that a medical record dated in August 2006 
has been associated with the claims folder.  It was not of 
record when the supplemental statement of the case was issued 
in November 2006.  For some reason, the medical record was 
not received at the RO until March 2007.  The evidence 
consists of an August 2006 evaluation of the veteran by an 
orthopedic surgeon who commented that the veteran's abnormal 
gait had led to increased pain and discomfort in the back.  
This record is clearly relevant in ascertaining whether there 
is a causal relationship between the service-connected left 
knee disability and any current back disability and/or right 
knee disability.  However, the record does not reflect that 
the veteran has waived RO consideration of the additional 
evidence received since the November 2006 supplemental 
statement of the case.  Thus, remand is required for RO 
consideration of this evidence in the first instance.  The 
Board notes that the surgeon did not address the question of 
whether there is a causal relationship between the service-
connected left knee disability and any current right knee 
disability.

The Board notes that review of the record discloses that the 
veteran was accorded a March 2005 examination by VA and 
diagnoses were made of degenerative disc disease of the low 
back and patellar bursitis of the right knee.  The examiner 
stated that following careful review of the claims file and 
the veteran's medical record, it was the examiner's opinion 
that the veteran's back disorder and right knee disability 
were "less likely than not" secondary to the service-
connected left knee disability.  Reference was made to a 
review of the computerized patient records system in which 
notation was made that the veteran had fallen on his back 
while delivering mail when he was attacked by a dog in 1996.  
As noted above, the recent communication from the orthopedic 
surgeon did not refer to that incident.  The surgeon believed 
that the veteran's abnormal gait had led to increased pain 
and discomfort in the back and he also believed that the disc 
degeneration was "probably aggravated" by the abnormal gait 
causing the increased pain and discomfort.  

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following actions:  

1.  The veteran should be accorded an 
appropriate compensation and pension 
examination to determine the nature and 
etiology of any current low back 
disability and right knee disability.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination, the examiner should express 
an opinion as to whether it is as least 
as likely as not (50 percent probability 
or more) that any current low back 
disability and/or right knee disability 
is related to the veteran's service-
connected left knee disability.  Any 
indicated studies should be accomplished.  
The complete rationale for any opinion 
expressed should be provided.  

2.  Thereafter, VA should reajudicate the 
issues on appeal with consideration of 
the evidence received since the issuance 
of the November 2006 supplemental 
statement of the case.  This should 
include consideration of the August 2006 
statement from the orthopedic surgeon 
that was received in March 2007.  The 
records should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review.  The Board intimates no opinion, either 
legal or factual, as to any final outcome warranted with 
regard to any issue.  The veteran is informed that any 
examination requested as a result of this REMAND is deemed 
necessary to evaluate his claim.  Any failure without good 
cause to report for a scheduled examination could result in a 
denial of the claim.  38 C.F.R. § 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



